Hart, J., (after stating the facts.) The principles of law involved in this case are settled by the case of Shipley v. State, 61 Ark. 216. The difficulty in cases of this sort is a proper application of the principles. The keeping of the Sabbath as a day of rest is observed in all civilized as well’as Christian countries. The testimony shows that the boilers must be cleaned as often as once a week to keep them from burning out and to enable them to properly do the work for which they are used. It is also an undisputed fact that it takes ten or twelve hours for the boilers to cool off so that they may be cleaned. This would necessitate the closing down of the plant and the consequent throwing out of employment of three hundred and fifty men for one day in each week, or, to avoid that, the purchase of four more boilers of equal capacity, for use the day the boilers were being cleaned. It is proved that the Arkansas Lumber Company supplied water and light, not only to its mill and to the homes of its employees, but also to the town of Warren and its inhabitants. It was also necessary to constantly keep up steam to provide for an additional supply of water in case of the emergency of a fire. It will hardly be questioned that a water company may supply water, and an electric light company light, on Sunday. For these public purposes, it was necessary that the company should have some of its employees at work on Sunday. Here the main object of the fireman working on Sunday was to generate steam for the legitimate purpose mentioned above. The employee in question was employed in work which falls clearly within the exception of the statute; and, while, doing this necessary work, is it a violation of the statute to require this employee to clean out the-boilers on Sunday, and thereby save a working day for 350 employees and save the company from an expensive purchase of additional boilers? The court does not think that the imposition of this additional duty upon the employee falls within the spirit of the statute, but regards it as incidental work which may lawfully be done while doing the necessary work, as a druggist in charge of a drug store may lawfully sweep out his store on Sunday. BatteE and Wood, JJ., dissent.